Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/29/2020 and 11/22/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 09/29/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 and 21 is/are rejected under 35 U.S.C. 112(b), because the claim recite " obtaining nxm pieces of map data by repeating, m times,….”, it is unclear and confusing as to what is “m times”, and therefore, the limitation “m times”, is the value of m in “m times” the same as the value of m in “nxm” ? As such, claims 1, 20 and 21 is/are unclear and confusing.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
Further, claims 2-3, is rejected under 35 U.S.C. 112(b), because the claim recites limitations such as “j”,  “j-th”, (j+1)th is unclear and confusing as to how the terms relate to “nxm” and “m times”, and what j is or is not? As such, claim 2 is unclear and confusing. 
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
Further, claims 14-16, is rejected under 35 U.S.C. 112(b), because the claim recites limitations such as “N”, “N-th”, (N -1)th is unclear and confusing as to how the terms relate to “nxm”, and what N is or is not? As such, claim 14-16 is unclear and confusing.
For examination purposes the examiner has assumed that as long as prior art comprising apparatus/method step that includes a structure for obtaining by scanning specimen plurality of times to generate some sort of matrix form of data (i.e. representation and/or a diagrammatic representation of data/information and/or chart, graph referring to representations of data/information), and includes energy range and/or shifting energy range at a time and/or during repeated measurement, then it can be assumed the system will inherently perform the claimed method/device/apparatus, and the claimed limitations would be met and/or the claim(s) would be anticipated or render the claim(s) obvious in view of the prior art.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-9, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimojima (JP 2017204425 A, Applicant cited reference).

Regarding claims 1, 17, 20 and 21, Shimojima teaches of an analysis method which uses an analysis apparatus an electronic spectroscopic devices (figs. 1-3), the analysis apparatus comprising electron spectroscope(ic) is the process or technique of using an electron spectrometer which comprises: 
an energy analyzer (30) is an analyzer which analyzes energy of electrons emitted from a specimen by irradiating the specimen with a primary probe an electron beam irradiation device 10; and 
a detection device 40 is a detector which comprises n detection sections arranged in an energy dispersion direction of the electrons of which the energy has been analyzed by the analyzer, the analysis method comprising: 
a plurality of spectroscopic sections arranged in parallel in the energy dispersion direction of electrons spectrally spectroscoped by the energy spectroscopic section A detection unit including a detection unit, and a plurality of channel TRONS 42 are arranged side by side in the energy dispersion direction of the energy-dispersed electrons on the emission surface (energy dispersion surface) of the energy analyzer 30 [pars. 0041, 0051-53] is obtaining nxm pieces of map data by repeating, m times, a map measurement in which n pieces of map data are obtained by scanning the specimen with the primary probe to detect the electrons emitted from the specimen with the electron spectrometer, while measurement energy ranges of the analyzer are varied, as shown in FIG. 9, the processing of acquiring the detection result of the channel trons 42 and 42 so that the energy of electrons detected by the channel trons is not overlapped is repeated multiple times by changing the energy range subjected to energy spectroscopy by the energy analyzer 30 [pars. 0034, 0076-80]; and generating a spectral map in which a position on the specimen is associated with a spectrum based on the nxm pieces of map data, the measurement energy ranges of m times of the map measurement not overlapping each other [par 0078-80]. 
For the purposes of clarity, the structure of method claim recited in claim 17 is symmetrical to the structure of method claim recited in claim 1, as such, the method claim 17 is rejected above as being anticipated by Shimojima. Further, the method 
In addition, map is considered as representation and/or a diagrammatic representation of data/information and/or chart, graph referring to representations of data/information, considering the BRI.
As to claims 4-8, Shimojima teaches of a structure that is use in a method/system that is implementing limitations such as, determining a correction coefficient for correcting a detection sensitivity of the electron spectroscope(ic) is the process or technique of using electron spectrometer (claim 4); wherein in determining the correction coefficient, the correction coefficient is determined for each of the detection sections (42) (claim 5); wherein in determining the correction coefficient, the correction coefficient is determined for each of the measurement energies (claim 6); and wherein in determining the correction coefficient, the correction coefficient is determined based on the spectrum obtained from the generated spectral map (claim 7) [pars. 0084-85, 0095 and 0099]; and wherein in determining the correction coefficient, the correction coefficient is determined by extracting, from the obtained spectrum, a multiple of n pieces of data of consecutive measurement energies (claim 8) [par. 0019].  
As to claims 9, 12 and 13, Shimojima teaches of a structure that is use in a method/system that is implementing limitations such as, wherein in determining the correction coefficient, the generated spectral map is partitioned is spectrally separated into a plurality of areas/section(s), the spectrum is obtained for each of the areas, and the correction coefficient is determined for each of the areas/section(s)[pars. 0013-14 and 0023-25] (claim 9); wherein the analysis apparatus the electronic spectroscopic devices (figs. 1-3: 100) includes an electron detector detection device 40 for detecting the electrons emitted from the specimen by irradiating the specimen with the primary probe to obtain a scanning image is included in it is also scan an electron beam on the surface of the sample S using the deflector 16, implicitly in obtaining the nxm pieces of map data, the scanning image is obtained together with the map data in the map measurement, and displacement of an irradiation position of the primary probe the electron beam irradiation device 10 is corrected based on the scanning image (claim 12); and wherein a scanning area of the primary probe the electron beam irradiation device 10 for obtaining the scanning image the representation of the section is smaller than a scanning area of the primary probe for obtaining the map data (claim 13) [pars. 0034, 0040, 0051].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-11, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojima (JP 2017204425 A, Applicant cited reference) in view of Hosokawa (JP2000106121A, Applicant cited reference).

As to claims 2-3 and 10-11, Shimojima teaches of calculation of correction coefficient (Step S14) Next, the processing unit 60 calculates a correction coefficient based on the detection result of the channel TRON 42 (P = -2 ch to + 2 ch) obtained by the detection sensitivity measurement. Here, the correction coefficient is a coefficient for correcting the detection sensitivity of the channel TRON 42 [pars. 0073-75], and shows in (fig. 9) that the processing of acquiring the detection result of the channel trons 42 and 42 so that the energy of electrons detected by the channel trons is not overlapped is repeated multiple times by changing the energy range subjected to energy spectroscopy by the energy analyzer 30, and in the example shown in FIG. 9, the energy gap and/or interval is 1.0 eV and the effective channel tron number is 5, it is described that the energy range is shifted by 5.0 eV to perform repeated measurement repeatedly [pars. 0073-80].
Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 2-3 and 10-11, such as,  wherein a measurement energy range of a j-th map measurement and a measurement energy range of a (j+1)th map measurement do not overlap each other, the map measurements are performed in a mode in which an energy resolution is constant, the n detection sections are set to have measurement energy intervals which are equal to each other, and a difference between a maximum value of measurement energies of the n detection sections in the j-th map measurement and a minimum value of measurement energies of the n detection sections in the (j+1)th map measurement is equal to the measurement energy intervals 57of the n detection Ej = Ej -1 (1 + α) (claim 3); 
correcting drift of an analysis field, wherein in correcting the drift of the analysis field, an electron-spectroscopic image is generated based on the map data, and the drift of the analysis field is corrected by comparing the generated electron-spectroscopic image with an image serving as a reference (claim 10); and 
correcting drift of an analysis field, wherein correcting the drift of the analysis field is performed after obtaining the nxm pieces of map data, and in correcting the drift of the analysis field, 59nxm electron-spectroscopic images are generated based on the nxm pieces of map data, and the drift of the analysis field is corrected by comparing each of the nxm electron-spectroscopic images with an image serving as a reference (claim 11).
Hosokawa from the same field of endeavor teaches of SEM (scanning electron microscope), mapping with automated correction of specimen drift (see abstract)(figs.1-5)[pars. 0001-3, 0006-9 and 0036]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in view of Hosokawa teachings that it 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 2-3 and 10-11, in view of Hosokawa teachings that it is known in the art in order to correct sample drift [pars. 0001-4], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claims 14 and 16, Shimojima teaches of a structure of an electron spectroscopic apparatus comprising an energy spectroscopic section for performing energy spectroscopy on electrons emitted from a sample; and a plurality of spectroscopic sections arranged in parallel in the energy dispersion direction of electrons spectrally spectroscoped by the energy spectroscopic section A detection unit including a detection unit, and a processing unit that acquires electron spectral spectrum data based on a detection result of the detection device [pars. 0013 and 0023], and the electron beam that can also be scanned on the sample S by the deflector 16 [pars. 0034 and 0051].
Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 14 and 16, such as,  wherein a temporal change of the displacement of the and wherein each of the N scanning images is weighted when the N scanning images are added up, and a weight of the scanning image obtained in an N-th map measurement is greater than a weight of the scanning image obtained in an (N-1)th map measurement (claim 16).
Hosokawa from the same field of endeavor teaches of analysis processor 7 analyzes the X-ray energy and the count value (count number) based on the scanning signal supplied from the scanning image observation device 9 and the output signal from the EDES detector 2, and further X-ray mapping, and that that a plurality of signals are detected in parallel, a plurality of scanned images are formed in parallel, the drift amount of the visual field is detected from the temporal change of the scanned image with a relatively large amount of signal, such as the second order electrons, and an integrated image corresponding to a small signal, such as auger electrons, is obtained while compensating for the detected drift amount  [pars. 0047-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 14 and 16, in view of Hosokawa teachings that it is known in the art in order to correct sample drift [pars. 0001-4], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
[pars. 0117-122].
 Shimojima fail to explicitly specify the constructional changes in the map measurement is performed in the method of claim 1, as that claimed by Applicants claims 15, 18 and 19, such as, wherein an integrated image is generated by adding up the N scanning images obtained by repeating the map measurement N times, and the displacement of the irradiation position is corrected based on the integrated image (claim 15); wherein in a case where ΔE denotes a measurement energy interval between adjacent detection sections of the detection sections, in obtaining the nxm pieces of map data, 61repeating the map measurement m/a times while shifting a measurement energy range by nxΔE is performed a times while the measurement energy range is shifted by ΔE/a (claim 18); and wherein in a case where AE denotes a measurement energy interval between an adjacent detection sections of the detection sections, in obtaining the nxm pieces of map data, repeating the map measurement a times while shifting the measurement energy range by ΔE/a is performed m/a times while the measurement energy range is shifted by nxΔE (claim 19).
Hosokawa from the same field of endeavor teaches of analysis processor 7 analyzes the X-ray energy and the count value (count number) based on the scanning signal supplied from the scanning image observation device 9 and the output signal from the EDES detector 2, and further X-ray mapping, and that that a plurality of signals are detected in parallel, a plurality of scanned images are formed in parallel, the drift [pars. 0047-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shimojima system/method of claim 1 in the manner set forth in applicant's claims 15, 18 and 19, in view of Hosokawa teachings that it is known in the art in order to make a scanning range for detecting the drift amount smaller and performing a weighted addition like a recursive filter when integrating it could have been done as appropriate for the purposes of accuracy, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art analysis method/apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886